                Case: 3:20-cv-00762-jdp Document #: 17 Filed: 01/15/21 Page 1 of 1
                    U.S. couRT De APP‘int_S Ruiz rup-:
                          SEvGlo1- 14 Cou Rt
                                                                    pay a

   DE.40N3TRE CORWRIL                 wiainta - A ?2 ,.LICiat-
                  _ .

    EDwARO 9aTHeAuE0. akNel \LoCckk-) RICS'AuLr,                           (.1)5E tJed         7bl-14
                         oefeklaanti - Appel e e
                                                                          U.S.CA —
                                                                           RECE 7th Cfroutt
                                                                                   IVED

                              Nonce               OF APPEAL                   JAN 12 2021
                                                                                          CH



        I plctintiff Delmorne CorkwAlt. Snwsaiu here 131 pro se s_1%..a. prfson-

 er aCO1tArnbi‘ (orrecVionai 10S1iVution CLPPeo‘s to Vhis CourV of Rppeats )
       Court_has.lur(..aid-ion pursucani k u u•5,c • 5 itCI Over Atli Appeal

OF the .1-LS, OisVrict- Court For 3/44-ie Western DisVria-of WisconSm Cow-Ps

tOck)ember-                   .0pinion anct °flier and ju_dcinnenl•             C OM.. II and Ots+.
   ) See Ith Cir-          28.(a) (OG) and NI a

            On November. t.3 Lott I Vhe plcaintiFF heis rile             A Motion For Reconskaerat-
;on I-0 Reope n the pkointicrs Case kits now been ouer 0 Month and 1-he District-

Courl hc- flot fesponA .to M.) Motion(see
                                       Df. t) J.111„is..MoVion_brA.S .:Shown vett

Unit Good cause to feconsieler ,.ple05e further More thol.../au_t04.1.14-sace notice that
I6.111,115K__01_1_1115 Cokart of__Appeuk glum I the pia kaliF_E40__e_tecv ro                   k cite
4h1c Fortioini u.k ) th Appeco tirah fh unid. StrAci Cour-Ler R9ikec,k                         s event-at
-Cir.catt   USint            i.E      5y,sitm ).under elect-tonic Ss.inj una_c_c_Cir R 24(41 -
            ten _a Inch-lent mmGif            tAkhicti_Ihe.36.1e4ern Distrca__OESDS
                                                                                     rn115.'nolt
                                                                                         rn
                                                                                                 Nc4 l(e)
        04u                 ton] _ pro Sc RespecMiti Submil•lect                            23.
                                                                                         "
                                                                                      C ;C.
                                                                                  C r,
     Derth— Aimpw-                                                                -ri

       DEgo‘trAE, CORMII IL STINSoni ft. 5 3 3o/se
                                                                                        1.11
                                                                                      = 0
      __COlumbk   gLiarrecIit na 1_1115114 i.411 0 in_ ,                                47,

              Box goo
            podele          S3c10)
